DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16, and 19 are directed to an abstract idea without significantly more. 
Claim 1 recites classifying (or organizing data) based on a determined flow size, which could be done as mental process since the claimed invention can be conceptually performed in the human mind with the aid of pen and paper through observation, evaluation, judgement, and/or opinion.  That is nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it fails within the “Mental Process” grouping of abstract ideas.  Therefore, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: a “system comprising a processor” and a “network node.”  These computer components do nothing more than add insignificant extra solution activity to the judicial exception, such as gathering, filing, and outputting data.  In addition, the additional elements that related to computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of classifying based on a determined flow size, do not amount to an inventive concept since a processor and network node amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As such, claim 1 is not patent eligible.
As to independent claims 13 and 19, they are also rejected for the same reasons as stated in the rejection of independent claim 1.
As to dependent claims 2-7, 9, 11-12, and 14-16, they are rejected for the same reasons as stated in the rejections of independent claims 1, 13, and 19, but fail to cure their deficiencies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5 7, 8, 9, 12, 15-20 of U.S. Patent No. 10,656,960 B2 in view of Muppala et al. (hereinafter Mupalla) (US 2012/0079101 A1). 

As to independent claim 1 of the instant application, every limitation of instant claim 1 is disclosed in claim 1 of U.S. Patent No. 10,656,960 B2 except having a characteristic associated with a network node, as well as a range of flow sizes.  It is noted that the instant claim 1 uses the term “parameter” to represent a characteristic.  Muppala teaches a system and method for behavior classification of network node data flows, wherein data flows can be classified by characteristic (via Traffic Classification Engine 86 and/or 137) with a first size range and a second size range (e.g., size requirement in bytes; a first size range for a first flow and a second size range for a second related flow, and so on) (Abstract; [0050]; [0046]; Figs. 1 and 3).  Parandehgheibi and Muppala are analogous art with the claimed invention because they are all in the same field of endeavor of the classification and analysis of network data flows.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to include these teachings in Muppala.  The suggestion/motivation for doing so would have been to provide the predicted result of enhancing data flow classification by expressing and identifying related data flows with similar size patterns for observation, monitoring and analysis (Muppala: Abstract; [0009]-[0010]).
As to independent claims 13 and 19 of the instant application, the limitations are disclosed in claims 12 and 19, respectively of U.S. Patent No. 10,656,960 B2 except having a characteristic associated with a network node, as well as a range of flow sizes.  It is noted that the instant claim 1 uses the term “parameter” to represent a characteristic.  For the same reasons as shown above, it would be obvious to include these limitations to instant claims 13 and 19 for the same reason as shown in the rejection of instant claim 1.
As to dependent claims 4, 5, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 20, the limitations for these instant claims are disclosed in claims 15, 1, 3, 4, 5, 7, 8, 9, 12, 16, 15, 17, 18, and 20, respectively, of U.S. Patent No. 10,656,960 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parandehgheibi et al. (hereinafter Parandehgheibi) (US 2016/0359740 A1) in view of Muppala.

As to claim 1, Parandehgheibi teaches a method, comprising: 
determining (via sensors 104 and collectors 108), by a system comprising a processor (Processor 710 or 755) (Figs. 7A and 7B), a flow size (number of packets or bytes of a flow, or the number of flows, etc.) associated with a network node based on a characteristic associated with the network node (network traffic data between a source node IP address and destination node IP address can include network statistics such as number of packets or bytes of a flow, the number of flows, etc.) (Abstract; Figs. 1-4; [0027]); and 
based on the flow size, determining, by the system, a network address (IP address, MAC address, DNS or other network address) that is to be assigned to the network node from a group of network addresses associated with a classification relating to flow sizes (endpoint groups are identified based on similar classification relating to flows) (Abstract; Figs. 1-3; [0022]; [0041]; [0076]-[0077]).
Parandehgheibi does not explicitly teach its flow size classification relating to a range of flow sizes.  However, Muppala teaches a system and method for behavior classification of network data flows, wherein data flows can be classified (via Traffic Classification Engine 86 and/or 137) with a first size range and a second size range (e.g., size requirement in bytes; a first size range for a first flow and a second size range for a second related flow, and so on) (Abstract; [0050]; [0046]; Figs. 1 and 3).  Parandehgheibi and Muppala are analogous art with the claimed invention because they are all in the same field of endeavor of the classification and analysis of network data flows.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Parandehgheibi’s network data flow system and method such that its classification of data flows would relate to a range of flow sizes, as taught and suggested in Muppala.  The suggestion/motivation for doing so would have been to provide the predicted result of enhancing data flow classification by expressing and identifying related data flows with similar size patterns for observation, monitoring and analysis (Muppala: Abstract; [0009]-[0010]).

As to claim 2, Parandehgheibi (Abstract; Figs. 1-3; [0022]; [0041]; [0076]-[0077]) in view of Muppala ([0026]-[0029]; [0046]; [0050]; [0069]-[0071]) teaches further comprising: in response to the determining of the network address to be assigned to the network node, assigning, by the system, the network address of the group of network addresses associated with the classification to the network node based on the flow size, wherein the flow size has been determined to be associated with the classification of a group of classifications comprising respective classifications relating to respective ranges of flow sizes, wherein the respective classifications comprise the classification, and wherein the respective ranges of flow sizes comprise the range of flow sizes.

As to claim 3, Parandehgheibi teaches wherein the determining the network address that is to be assigned to the network node from the group of network addresses comprises determining the network address that is to be assigned to the network node from the group of network addresses based on a first available network address of the group of network addresses or a least used network address of the group of network addresses, and wherein the least used network address is determined to have been used less than other network addresses of the group of network addresses (Abstract; Figs. 1-3; [0022]; [0041]; [0076]-[0077; [0092]).

As to claim 4, Parandehgheibi teaches wherein the network address is an Internet protocol address (IP address) or a media access control address (MAC address) ([0027]).

As to claim 5, Parandehgheibi teaches further comprising: estimating, by the system, the flow size associated with the network node based on the characteristic associated with the network node, wherein the determining the flow size associated with the network node comprises determining the flow size associated with the network node based on the estimating (via machine learning of flow data) of the flow size ([0079]-[0081]).

As to claim 6, Parandehgheibi teaches further comprising: determining, by the system, a model of flow sizes associated with network nodes in relation to characteristics associated with the network nodes based on real flow sizes associated with network nodes, wherein the real flow sizes are measured, and wherein the estimating the flow size associated with the network node based on the characteristic associated with the network node comprises estimating the flow size associated with the network node based on the characteristic associated with the network node and the model (machine learning models and algorithm with flow-based learner 552, flow feature vectors, etc.) ([0079]-[0081]; [0095]).

As to claim 7, Parandehgheibi teaches wherein the network node is a virtual machine (VM 120), and wherein the characteristic associated with the virtual machine comprises a number of virtual central processing units associated with the virtual machine, a flavor size associated with the virtual machine, a memory size associated with the virtual machine, a disk space associated with the virtual machine, a receive and transmit factor associated with the virtual machine, a swap space associated with the virtual machine, a first amount of volume storage associated with the virtual machine, a second amount of block storage associated with the virtual machine, a server characteristic of a server associated with the virtual machine, a hypervisor characteristic of a hypervisor associated with the virtual machine, or an application characteristic of an application associated with the virtual machine (Fig. 1; [0054]; [0057]-[[058]; [0068]-[0070]).

As to claim 8, Parandehgheibi teaches further comprising: partitioning, by the system (nodes can be virtual partitions, e.g., VM or container 120), network addresses into respective groups of network addresses, comprising the group of network addresses (IP addresses, MAC addresses, etc.), based on respective characteristics associated with respective applications associated with respective network nodes, comprising the network node, wherein the respective groups of network addresses are associated with the respective classifications (clustering or identifying endpoint groups, which may have similar flow characteristics, etc.); and classifying, by the system, the network node as being associated with the classification that is associated with the group of network addresses based on a result of comparing the flow size associated with the network node to respective threshold flow sizes associated with the respective classifications ([0021]-[0022]; [0026]-[0027]; [0041]; [0092[).

As to claim 10, Parandehgheibi teaches wherein a function is applied to respective characteristics, comprising the characteristic, to facilitate estimating respective flow sizes (using machine learning of flow data), comprising the flow size, associated with respective network nodes, comprising the network node, and wherein the method further comprises: analyzing, by the system, the respective flow sizes and respective actual flow sizes associated with the respective network nodes; determining, by the system, an amount of an error (degree of accuracy of flow data sets) between the respective flow sizes and the respective actual flow sizes; and adaptively modifying, by the system, the function to generate a modified function, based on the amount of the error, to mitigate the amount of the error ([0031]; [0079]-[0082]; [0092]; [0098]; [0111]).

As to claim 11, Parandehgheibi teaches wherein the network node is a virtual machine (VM 120), and wherein the method further comprises: estimating, by the system (Network traffic monitoring system 100, Analytics Engine 110, and Configuration Manager 102 with the use of machine learning of flow attributes/performance for estimating/predicting, etc.), performance metrics associated with virtual machines, comprising the virtual machine, based on characteristics, comprising the characteristic, associated with the virtual machines; and determining, by the system, a placement of the virtual machine for a launching of the virtual machine by a server based on the flow size of the virtual machine, the performance metrics associated with the virtual machine, and resources of the server that are available to support an application associated with the virtual machine (Abstract; Figs. 1 and 3; [0025]-[0027]; [0087]).

As to claim 12, Parandehgheibi teaches further comprising: detecting, by the system, a deviation from the flow size associated with the network node during a defined time period; determining, by the system, whether an amount of the deviation satisfies a defined threshold amount of deviation; and in response to determining that the amount of the deviation satisfies the defined threshold amount of deviation, determining (anomaly detection via attacks engine 154), by the system, that a defined anomaly (anomalous traffic, malicious traffic, security threat, suspicious behavior, malicious behavior, an attack on the network or misconfiguration, etc.) has occurred with respect to a network associated with the network node, wherein the defined anomaly is an attack on the network or a network anomaly relating to a service failure associated with the network ([0003]; [0016]; [0021]; [0037]; [0045]; [0073]).

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 18, Parandehgheibi teaches wherein the operations further comprise: determining first data traffic processing rules that are determined to be able to provide first flow-aggregated measurements that facilitate first estimations of flow sizes associated with respective network nodes with a first accuracy that is higher (lower error rate estimated from machine learning) than a second accuracy of second estimations of the flow sizes associated with the respective network nodes that are able to be obtained from second flow-aggregated measurements using second data traffic processing rules; and facilitating application of the first data traffic processing rules to facilitate enhanced accuracy in further estimations of the flow sizes associated with the network nodes (Abstract; Figs. 1-3; [0081]-[0082]).

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parandehgheibi in view of Muppala, and further in view of Sarsa Sarsa (hereinafter Sarsa) (US 2015/0040238 A1).

As to claim 9, Parandehgheibi in view of Muppala teaches wherein the group of network addresses comprises network addresses (IP address, MAC address, etc, as shown above).  However, they do not teach their network addresses are in a consecutive address order.  But Sarsa teaches that groupings and a pooling of consecutive global IP addresses consecutively has advantages in making it easy to send messages to other routing entities ([0048]; [0058]; [0062]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Parandehgheibi in view of Muppala such that its grouping of network addresses can be in a consecutive address order, as taught and suggested in Sarsa.  The suggestion/motivation for doing so would have been to provide the predicted result of avoiding complications and scalability issues (Sarsa: [0048]; [0058]; [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Michael et al. (US 2019/0372889 A1) discloses a method for establishing a high performance software-defined core network in a cloud-based environment.  In addition, routing of traffic flows are done according to optimal route based on pre-assigned link weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199